Exhibit 10.21

Amendment Three

to

The Standard & Poor’s Employee Retirement Plan Supplement

Effective as of January 1, 2012, the Standard & Poor’s Employee Retirement Plan
Supplement (the “S&P Plan Supplement”), amended and restated as of January 1,
2008 and as amended further, is amended as set for the below:

 

1. Section 2.03 is amended by replacing it with the following definition of
“Beneficiary”:

“Beneficiary” means the beneficiary, if any, selected by the Participant in the
election form that is provided to the Participant in accordance with
Section 5.03(a)(i) of the Plan.

 

2. Section 5.03(a)(i) is amended by replacing it with the following:

(i) The Benefits shall be paid in the form of (A) a single-life annuity or
(B) an actuarially equivalent life annuity elected by the Participant in the
election form provided to the Participant, subject to and in accordance with the
procedures prescribed by the Plan Administrator from time to time; provided,
that such election form is received by the Plan Administrator no later than
thirty (30) days prior to the date on which the payment of Benefits commences in
accordance with Section 5.03(a)(ii) (the “Election Deadline”), and for the
avoidance of doubt, if no executed and completed election form is received by
the Plan Administrator by the Election Deadline, then the Participant is deemed
to have elected the Benefits to be paid in a single-life annuity.

 

3. The last sentence of Section 5.03(a) is amended by replacing it with the
following:

The Benefits provided by this Article V shall be paid in accordance with the
foregoing to a Participant’s Beneficiary in the event of the death of the
Participant, if such Beneficiary is entitled to benefits under the provisions of
the Plan.

 

4. Section 5.03(c) is amended by replacing it with the following:

If the lump-sum Actuarial Equivalent of the Benefits provided to a Participant
by this Article V (other than a Participant who is a Specified Employee) or to a
Participant’s Beneficiary, determined using the interest rate for lump sums
under the ERP, is equal to or less than $10,0,00 as of the Participant’s
Employment Termination Date or any time thereafter, or, in the case of a
Beneficiary, at the time the Benefit is payable to the Beneficiary under the
Plan, such amount will be paid to the Participant or Beneficiary in a lump sum
as soon as practicable thereafter, but, in the case of a Participant, in no
event later than December 31 of the calendar year in which occurs the
Participant’s Employment Termination Date or, if later, the date which is three
months following the Participant’s Employment Termination Date.

 

1



--------------------------------------------------------------------------------

5. Section 5.03(d) is amended by replacing it with the following:

In the event that, in accordance with Section 5.03(a)(ii), the payment of
Benefits commences on a date that is later than the first day of the calendar
month following the later of (A) the Participant’s Employment Termination Date
and (B) as the case may be, the Participant’s attaining (1) age 62, if the
Participant completed ten years of Continuous Service or (2) age 65, then the
first payment of Benefits shall include (x) payment for Benefits that would have
been payable to the Participant beginning on such date and ending on the date on
which the payment of Benefits commences in accordance with Section 5.03(a)(ii)
along with (y) interest at the Stable Assets Fund Rate for the payment of
Benefits described in clause (x) above.

* * * *

Except as set forth herein, the S&P Plan Supplement remains in full force and
effect.

 

2